Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 22, 2008 Registration No. 333 -51535 File No. 811-9044 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. 1 x Post-Effective Amendment No. ¨ REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 34 x NATIONAL VARIABLE LIFE INSURANCE ACCOUNT (Exact Name of Registrant) NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) One National Life Drive Montpelier, Vermont 05604 (802) 229-3113 Lisa F. Muller Counsel National Variable Life Insurance Account One National Life Drive Montpelier, Vermont 05604 (name and complete address of agent for service) Copy to: Stephen E. Roth, Esq. Sutherland Asbill & Brennan 1275 Pennsylvania Avenue, NW Washington, DC 20004-2404 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective as soon as practicable after the effective date of this Registration Statement. Title of Securities Being Registered: Units of interest in a separate account under individual flexible premium variable universal life insurance policies. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), shall determine. Investor Select Variable Universal Life Insurance P R O S P E C T U S Dated December 23, 2008 National Life Insurance Company National Variable Life Insurance Account Home Office: One National Life Drive, Montpelier, Vermont 05604 Telephone: (800) 732-8939 This prospectus describes the Investor Select policy, an individual variable universal life insurance policy (Policy) offered by National Life Insurance Company (National Life). This Policy combines insurance and investment features. The Policys primary purpose is to provide insurance protection on the life of the insured person. You can make premium payments at various times and in various amounts. You can also allocate premiums among a number of portfolios with different investment objectives, and you can increase or decrease the Death Benefit payable under your Policy. You may allocate premium payments to the National Variable Life Insurance Account, a Separate Account of National Life, or to the General Account, or a combination of the two. The General Account pays interest at a guaranteed rate of at least 3%. The Separate Account currently has several subaccounts. Each subaccount buys shares of a specific portfolio. The available portfolios are: Sentinel Variable Products Trust Alger American Fund Alliance Bernstein Variable Products Series Balanced LargeCap Growth Fund, Inc. Bond Capital Appreciation International Growth Common Stock Small Cap Growth International Value Mid Cap Growth Small/Mid Cap Value Money Market Value Small Company American Century Variable Portfolios, Inc. DWS Investments VIT Funds Fidelity Variable Insurance Products Fund VP Value Small Cap Index VIP Equity-Income Portfolio VP Vista SM Growth Portfolio VP International DWS Variable Series II High Income Portfolio VP Inflation Protection Dreman Small Mid Cap Value Overseas Portfolio Variable Insurance Products Fund II Contrafund ® Portfolio Index 500 Portfolio Value Strategies Portfolio Variable Insurance Products Fund III Mid Cap Portfolio Variable Insurance Products Fund V Investment Grade Bond Portfolio Franklin Templeton Variable Insurance Products Neuberger Berman Advisers Oppenheimer Variable Account Funds Trust Management Trust Balanced/VA Mutual Discovery Securities Partners Main Street Small Cap/VA Mutual Shares Securities Mid-Cap Growth Strategic Bond/VA Franklin Small Cap Value Securities Short Duration Bond Franklin Small-Midcap Growth Securities Socially Responsive Templeton Foreign Securities Franklin U.S. Government T. Rowe Price Equity Series, Inc. Van Eck Worldwide Insurance Blue Chip Growth Trust Equity Income Worldwide Bond Health Sciences Worldwide Emerging Personal Strategy Balanced Markets Worldwide Hard Assets Worldwide Real Estate The value of your Policy will depend upon the investment results of the portfolios you select. The Policys value and Death Benefit will fluctuate based on the investment results of the chosen portfolios, the crediting of interest to the General Account, and the deduction of charges. You bear the entire investment risk for all amounts allocated to the Separate Account. There is no guaranteed minimum value for any of the portfolios. We do not guarantee any minimum Policy value. You could lose some or all of your money. You must receive, with this prospectus, current prospectuses for all of the portfolios. We recommend that you read this prospectus and the prospectuses for the portfolios carefully. You should keep all prospectuses for later reference. An investment in the Policy is not a bank deposit. Neither the U.S. government nor any governmental agency insures or guarantees your investment in the Policy. It may not be advantageous to purchase a policy as a replacement for another type of life insurance or as a means to obtain additional insurance protection if you already own another variable universal life insurance policy. It also may not be advantageous for you to finance the purchase of this Policy through use of a loan or through making withdrawals from another policy that you already own. The Securities and Exchange Commission (SEC) has not approved or disapproved the Policy or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page SUMMARY OF THE BENEFITS AND RISKS OF THE POLICY 3 Summary of Principal Policy Benefits 3 Summary of the Principal Risks of Purchasing a Policy 4 Fee Tables 6 NATIONAL LIFE AND THE GENERAL ACCOUNT 15 National Life 15 The General Account 15 THE SEPARATE ACCOUNT AND THE PORTFOLIOS 16 The Separate Account 16 The Portfolios 16 THE POLICY 20 Purchasing a Policy 20 Premiums 22 Transfers 24 Telephone Transaction Privilege 25 Facsimile Transaction Privilege 25 Electronic Mail Transaction Privilege 26 Disruptive Trading 26 Other Transfer and Exchange Rights 28 Optional Illuminations Investment Advisory Service 28 Change of Address Notification 29 AVAILABLE AUTOMATED PORTFOLIO MANAGEMENT FEATURES 29 ACCUMULATED VALUE 30 DEATH BENEFIT 31 Ability to Adjust Face Amount 34 Payment of Policy Benefits 35 Settlement Options 36 PAYMENT OF PROCEEDS 36 POLICY LOANS 37 SURRENDERS AND WITHDRAWALS 38 LAPSE AND REINSTATEMENT 40 CHARGES AND DEDUCTIONS 46 Percent of Premium Expense Charge 46 Surrender Charge 46 Monthly Deductions 47 Withdrawal Charge 50 Transfer Fee 50 Loan Interest Spread 50 Projection Report Charge 50 Subaccount Tax Charge 50 Other Charges 51 OPTIONAL BENEFITS 51 Accelerated Care Rider 51 Chronic Care Protection Rider 51 Accelerated Benefit Rider 51 Overloan Protection Rider 52 Balance Sheet Benefit Rider 53 Childrens Term Rider 53 Other Insured Rider 53 Qualified Plan Exchange Privilege Rider 53 Waiver of Specified Premium Rider 53 FEDERAL TAX CONSIDERATIONS 53 i Tax Status of the Policy 53 Tax Treatment of Policy Benefits 54 Possible Tax Law Changes 57 Possible Charges for National Lifes Taxes 58 LEGAL MATTERS 58 DISTRIBUTION OF THE POLICIES 58 OTHER POLICY PROVISIONS 59 FINANCIAL STATEMENTS 59 GLOSSARY 60 APPENDIX A: Illustration of Death Benefits, Accumulated Values and Cash Surrender Values 1 APPENDIX B: First Year Surrender Charge Non - New York 1 APPENDIX C: First Year Surrender Charge New York 1 APPENDIX D: Monthly Expense Charge Per $1,000 of Initial Face Amount 1 APPENDIX E: Overloan Protection Rider 1 Statement of Additional Information Table of Contents 2 The Policy may not be available in all states and its terms may vary by state. This prospectus does not offer the Policy in any state in which we may not legally offer the Policy. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. The primary purpose of this variable life insurance Policy is to provide insurance protection. We do not claim that the Policy is in any way similar or comparable to an investment in a mutual fund. ii SUMMARY OF THE BENEFITS AND RISKS OF THE POLICY This summary provides you with a brief overview of the benefits and risks associated with the Policy. You should read the entire prospectus before purchasing the Policy. Important details regarding the Policy are contained in other sections of this prospectus. Please consult your agent and refer to your Policy for details. For your convenience, we have defined the capitalized terms we use in the Glossary at the end of the prospectus. Summary of Principal Policy Benefits Life Insurance Protection. The Policy provides a means for an Owner to accumulate life insurance on the life of a specified Insured. Proceeds under the Policy can generally pass free of federal and state income tax at the death of an Insured. As long as your Policy remains in force, we will pay the Death Benefit to your Beneficiary, when we receive due proof of the death of the Insured. We will increase the Death Benefit by any additional benefits provided by a supplementary benefit rider. We will reduce the Death Benefit by any outstanding Policy loans and accrued interest and any unpaid Monthly Deductions. Death Benefit Option A and Option B. We offer two Death Benefit options, which we call Option A and Option B. You may choose which option to apply to your Policy. If you choose Option A, the Death Benefit will be based on the greater of: Face Amount; or the Accumulated Value multiplied by a factor specified by federal income tax law. If you choose Option B, the Death Benefit will be based on the greater of: the Face Amount plus the Accumulated Value; or the Accumulated Value multiplied by the same factor that applies to Option A. After a year, you may adjust the Death Benefit by changing the Death Benefit option or by increasing or decreasing the Face Amount of your Policy. See Death Benefit. You can elect to include an optional accelerated death benefit rider in your Policy, which permits you to receive a discounted payment of the Policys Death Benefit before the death of the Insured under circumstances where a terminal illness or chronic illness creates a need for access to the Death Benefit. There is no additional cost for the accelerated death benefit rider. You can also elect to include accelerated care and chronic care protection riders in your Policy. The accelerated care rider provides periodic partial prepayments of the Death Benefit if the Insured becomes chronically ill, and the chronic care protection rider continues to pay benefits after the entire Death Benefit under the Policy has been prepaid under the accelerated care rider. There is an additional cost for the accelerated care rider and the chronic care protection rider. You may add additional insurance and other benefits to your Policy by rider. Please see Optional Benefits, below, for a description of the other optional benefits that we offer. You may receive personalized illustrations in connection with the purchase of this Policy that reflect your own particular circumstances. These hypothetical illustrations may help you to understand the long-term effects of different levels of investment performance, the possibility of lapse, and the charges and deductions under the Policy. They may also help you to compare this Policy to other life insurance policies. The personalized illustrations are based on hypothetical rates of return and are not a representation or guarantee of investment returns or cash value. In order to meet the definition of life insurance under the Internal Revenue Code of 1986, as amended (the Code), section 7702 of the Code defines two alternative testing procedures. These are the guideline 3 premium test (GPT) and the cash value accumulation test (CVAT). We will apply the GPT test to the Policy unless your Policy will be classified under federal tax law as a modified endowment contract (Modified Endowment Contract) at issue and you elect to have the CVAT applied. Cash Benefits. After a year, you may borrow against your Policy. The maximum amount of all loans is the Cash Surrender Value less three times the Monthly Deduction for the most recent Monthly Policy Date unless state law requirements differ. When you take a loan we will transfer an amount equal to the loan to our General Account as Collateral. We charge interest on the loan, and we credit interest on Collateral. Loans may have adverse tax consequences. When the Death Benefit becomes payable or the Policy is surrendered, we will deduct Policy loans and accrued interest from the proceeds otherwise payable. After a year, you may request a Withdrawal of Cash Surrender Value. However: You must withdraw at least $500; You cannot withdraw more than the Cash Surrender Value on the date we receive your request minus three times the Monthly Deduction for the most recent Monthly Policy Date; You can only withdraw Accumulated Value from the General Account after you have withdrawn all Accumulated Value from the Separate Account. We may deduct a Withdrawal charge from each Withdrawal. Withdrawals may have tax consequences. If Option A is in effect at the time of the Withdrawal, then the Face Amount will be reduced by the amount of the Withdrawal. The Withdrawal will not be permitted if it would reduce the Face Amount below the Minimum Face Amount. A Withdrawal will not be permitted if it would cause the Policy to no longer qualify as life insurance for federal income tax purposes under the Internal Revenue Code. You may surrender your Policy at any time and receive the Cash Surrender Value, if any. The Cash Surrender Value will equal the Accumulated Value less any Policy loan with accrued interest and any Surrender Charge. Variety of Investment Options. You may allocate Net Premiums among the subaccounts of the Separate Account and the General Account. The subaccounts in the Separate Account invest in a wide variety of portfolios that cover a broad spectrum of investment objectives and risk tolerances. We will credit interest at an effective annual rate of at least 3% on amounts invested in the General Account. As your needs or financial goals change, you can change your investment mix. You may make transfers among the Separate Account and the General Account. Currently, you may make an unlimited number of such transfers within the subaccounts of the Separate Account and from the Separate Account to the General Account, without charge. You may not make transfers out of the General Account that exceed the greater of: (a) 25% of the non-loaned Accumulated Value in such account at the time of transfer; (b) or $5,000. We allow only one such transfer out of the General Account in any Policy Year. We offer Owners the opportunity to participate in Illuminations. Under this investment advisory program, National Life has arranged for FundQuest, Inc. (FundQuest), a registered investment adviser firm that is independent of National Life, to provide an investment advisory service under which FundQuest maintains an allocation of the Accumulated Value of your Policy among the available options that is suited to your investment objective, financial situation and risk tolerance. To participate in Illuminations, you must enter into a limited power of attorney with FundQuest under which you will authorize FundQuest to direct National Life to implement changes to your portfolio allocation model as determined by FundQuest, without obtaining your specific approval of the changes. The Illuminations investment advisory program is available without charge to Owners. Summary of the Principal Risks of Purchasing a Policy Investment Risk . We cannot give any assurance that any portfolio will achieve its investment objectives. You bear the entire investment risk on the value of your Policy you allocate to the Separate Account. In addition, we deduct Policy fees and charges from your Accumulated Value, which can significantly reduce your Accumulated Value. During times of poor performance, these deductions will have an even greater impact on your Accumulated Value. You could lose everything you invest, and your Policy could lapse without value, unless you pay additional premium prior to the lapse. Please note that frequent, large, or short-term transfers among subaccounts, such as 4 those associated with market timing transactions, can adversely affect the portfolios and the returns achieved by Owners. Such transfers may dilute the value of portfolio shares, interfere with the efficient management of the portfolios, and increase brokerage and administrative costs of the portfolios. To protect Owners and portfolios from such effects, we have developed market timing procedures. See Disruptive Trading below. If you allocate premiums to the General Account, we credit your Accumulated Value in the General Account with a declared rate of interest. You assume the risk that the rate may decrease, although it will never be lower than a guaranteed minimum effective annual rate of 3%. Risk of Lapse . If on any Monthly Policy Date the Cash Surrender Value is insufficient to cover the Monthly Deductions and any other charges under the Policy, the Policy will enter a 61-day Grace Period. This could happen for a number of reasons, including: (1) if the investment returns on your chosen investment portfolios are lower than anticipated; (2) if you do not pay premiums at the levels you planned; or (3) if you take Policy loans. The Policy will enter a 61- day Grace Period, unless: 1. the Policy is within the Policy Protection Period (the first five Policy Years); and 2. the Accumulated Value less any debt is greater than the Monthly Deduction due; and 3. the cumulative premiums paid since the Policys Date of Issue, less any Withdrawals and less any debt are greater than or equal to the cumulative Minimum Monthly Premiums due since the Policys Date of Issue. Another situation in which your Policy will not lapse is if you elect and exercise the overloan protection rider, subject to certain conditions. Tax Risks . We anticipate that a Policy issued on the basis of a standard Rate Class should generally be deemed a life insurance contract under federal tax law. However, due to limited guidance under the federal tax law, there is some uncertainty about the application of the federal tax law to Policies issued on a substandard basis (i.e., a Rate Class involving higher than standard mortality risk). In addition, if you elect the accelerated death benefit rider, the accelerated care rider or the chronic care protection rider, the tax qualification consequences associated with continuing the Policy after a distribution is made are unclear. Please consult with a tax adviser about these consequences. Assuming that a Policy qualifies as a life insurance contract for federal income tax purposes, you should not be deemed to be in constructive receipt of the Policys value until there is a distribution from the Policy. Moreover, Death Benefits payable under a Policy should be excludable from the gross income of the Beneficiary. As a result, your Beneficiary generally should not have to pay U.S. federal income tax on the Death Benefit, although other taxes, such as estate taxes, may apply. Depending on the total amount of premiums you pay, the Policy may be classified as a Modified Endowment Contract under federal tax laws. If a Policy is classified as a Modified Endowment Contract, then surrenders, Withdrawals, and loans under the Policy will be taxable as ordinary income to the extent there are earnings in the Policy. In addition, a 10% penalty tax may be imposed on surrenders, Withdrawals and loans taken before you attain age 59½. If a Policy is not a Modified Endowment Contract, distributions generally will be treated first as a return of basis or investment in the contract and then as taxable income. Moreover, loans will generally not be treated as distributions. Finally, neither distributions nor loans from a Policy that is not a Modified Endowment Contract are subject to the 10% penalty tax. See Modified Endowment Contract on page 54 for additional information. The tax treatment of the overloan protection rider that may be purchased with this Policy is uncertain. In particular, it is not clear whether the overloan protection rider will be effective to prevent taxation of the outstanding loan balance as a distribution when the overloan protection rider causes the Policy to convert to a fixed policy. Anyone contemplating the purchase of the Policy with the overloan protection rider should consult a tax adviser. See Federal Tax Considerations, below. You should consult a qualified tax adviser for assistance in all Policy- related tax matters. Withdrawal and Surrender Risks . The Surrender Charge under the Policy applies for 10 Policy Years after the Policy is issued. An additional Surrender Charge will apply for 10 years from the date of any increase in the Face Amount. It is possible that you will receive no net Cash Surrender Value if you surrender your Policy in the first few Policy Years. You should purchase the Policy only if you have the financial ability to keep it in force for a 5 substantial period of time. You should not purchase the Policy if you intend to surrender all or part of the Policys value in the near future. We designed the Policy to meet long-term financial goals. The Policy is not suitable as a short-term investment. Even if you do not ask to surrender your Policy, Surrender Charges may play a role in determining whether your Policy will lapse (or terminate without value), because Surrender Charges decrease the Cash Surrender Value, which is a measure we use to determine whether your Policy will enter a Grace Period (and possibly lapse). Withdrawals are not permitted in the first Policy Year, and we will reduce the Face Amount by the amount of a Withdrawal if Option A is in effect. A surrender or Withdrawal may have tax consequences. Loan Risks . A Policy loan, whether or not repaid, will affect the Accumulated Value over time because we subtract the amount of the loan from the subaccounts of the Separate Account and/or the General Account as Collateral, and this Collateral does not participate in the investment performance of the subaccounts of the Separate Account, or receive any higher interest rate that may be credited to the General Account. We reduce the amount we pay on the Insureds death by the amount of any indebtedness. Your Policy may lapse if your indebtedness reduces the Cash Surrender Value to zero. A loan may have tax consequences. In addition, if you surrender your Policy or allow it to lapse while a Policy loan is outstanding, the amount of the loan will be added to any amount you receive and taxed accordingly. Portfolio Company Risks . A comprehensive discussion of the risks of each portfolio may be found in the prospectus for such portfolio. Please refer to the portfolios prospectuses for more information. There is no assurance that any portfolio will achieve its stated investment objective. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Policy. These charges may not be typical of the charges you will pay. The first table describes the fees and expenses that you will pay at the time you buy the Policy, surrender the Policy, take a Withdrawal from the Policy, pay Policy premiums or transfer Accumulated Value under the Policy among the subaccounts of the Separate Account and the General Account. Transaction Fees When Charge is Amount Deducted - Maximum Charge Deducted Guaranteed Charge Amount Deducted - Current Charge Percent of Premium Upon receipt of 6% of each premium payment 6% of each premium payment Expense Charge each premium payment Surrender Charge Upon surrender or lapse of the Policy during the first 10 Policy Years or following an increase in Face Amount Surrender Charge $54.61 to $1.35 per $1,000 of $54.61 to $1.35 per $1,000 of initial Maximum and initial or increased Face or increased Face Amount Minimum Charge 1 Amount Surrender Charge for a $30.02 per $1,000 of Face $30.02 per $1,000 of Face Amount  45 year old male Amount nonsmoker, first Policy Year Withdrawal Fees Upon making a $25 None Withdrawal 6 Transaction Fees When Charge is Amount Deducted - Maximum Charge Deducted Guaranteed Charge Amount Deducted - Current Charge Transfer Fees 2 Upon transfer $25 None Loan Interest Spread At the end of each 2% of amount held as 0% of amount held as Collateral Policy Year, or Collateral upon death, surrender, or lapse, if earlier Projection Report When report $25 None Charge 3 requested 1 The maximum charge of $54.61 is based on Insured with the following characteristics: female smoker age 61 in Policy Year 1. The minimum charge $1.35 is for a female nonsmoker issue age 0 Policy Year 10. In New York the maximum is $44.49 for a female nonsmoker age 64. The New York minimum charge becomes 0 before year ten for a number of ages, mostly older ages, and smokers. 2 We reserve the right to pass through any charges assessed by a portfolio manager with respect to transfer frequency. 3 This charge is not currently deducted. Please see your Policy for additional information. The next table describes the fees and expenses that you will pay periodically during the time you own the Policy, not including portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses 17 Amount Deducted - Maximum Guaranteed Amount Deducted - Charge When Charge is Deducted Charge Current Charge Cost of Insurance: 1 On the Date of Issue of the Policy and on each Monthly Policy Date until the Insured reaches Attained Age 121 Maximum and Minimum $90.91 to $0.02 per $1,000 $28.30 to $0.01 per $1,000 Charge 2 of Net Amount at Risk of Net Amount at Risk Charge for a 45 year old $0.19 per $1,000 of Net $0.03 per $1,000 of Net male nonsmoker in the Amount at Risk Amount at Risk standard underwriting class, Policy Year 1 Monthly Policy Fee: On the Date of Issue of the $7.50 $7.50 Policy and on each Monthly Policy Date until the Insured reaches Attained Age 121 7 Periodic Charges Other Than Portfolio Operating Expenses 17 Amount Deducted - Maximum Guaranteed Amount Deducted - Charge When Charge is Deducted Charge Current Charge Monthly Account Value On the Date of Issue of the 0.04% of Accumulated none Charge: Policy and on each Monthly Value Policy Date Monthly Expense On the Date of Issue of the Charge: 3 Policy and on each Monthly Policy Date during the first 10 Policy Years, and for 10 years, following an increase in Face Amount Maximum and Minimum $2.81 to $0.08 per $1,000 $2.81 to $0.08 per $1,000 Charge of Face Amount of Face Amount Charge for a 45 year old $0.30 per $1,000 of Face $0.30 per $1,000 of Face male nonsmoker in the Amount Amount standard underwriting class, Face Amount between $250,000 and $999,999 The charges listed below pertain to optional riders and are in addition to the charges described in the previous table. Amount Deducted - Maximum Guaranteed Amount Deducted - Charge When Charge is Deducted Charge Current Charge Waiver of Monthly On the Date of Issue of the Deductions Rider: Policy and on each Monthly Policy Date thereafter until the Insured reaches Attained Age 65 Maximum and Minimum $0.27 to $0.05 multiplied $0.27 to $0.05 multiplied Charge by the Monthly by the Monthly Deduction Deduction 16 16 Charge for a 45 year old $0.08 multiplied by the $0.08 multiplied by the male, Policy Year 1 Monthly Deduction 16 Monthly Deduction 16 Accidental Death Benefit On the Date of Issue of the Rider: Policy and on each Monthly Policy Date thereafter until the Insured reaches Attained Age 70 Maximum and Minimum $0.18 to $0.02 per $1,000 $0.18 to $0.02 per $1,000 Charge of Accidental Death of Accidental Death Benefit Benefit Charge for a 45 year old $0.09 per $1,000 of $0.09 per $1,000 of male, Policy Year 1 Accidental Death Benefit Accidental Death Benefit Guaranteed Insurability On the Date of Issue of the Option Rider: Policy and on each Monthly Policy Date thereafter until the Insured reaches Attained Age 40 8 Amount Deducted - Maximum Guaranteed Amount Deducted - Charge When Charge is Deducted Charge Current Charge Maximum and Minimum $0.16 to $0.02 times the $0.16 to $0.02 times the Charge option amount option amount Charge for a 35 year old $0.15 times the option $0.15 times the option male (not available for amount amount ages 40 and over) Accelerated Care Rider: On the Date of Issue of the Policy and on each Monthly Policy Date until the Insured reaches Attained Age 121 Maximum and Minimum $4.32 to $0.03 per $1,000 $1.98 to $0.01 per $1,000 Charge of Net Amount at Risk, of Net Amount at Risk, plus from $0.92 to $0.0007 plus from $0.63 to $0.0003 per dollar of Monthly per dollar of Monthly Deduction Deduction Charge for a 45 year old $0.14 per $1,000 of Net $0.06 per $1,000 of Net male, accelerated care Amount at Risk, plus Amount at Risk per month, rider with a 1% benefit $0.004 per dollar of plus $0.002 per dollar of limit with the inflation Monthly Deduction 16 Monthly Deduction 16 protection option, Policy Year 1 Chronic Care Protection On the Date of Issue of the Rider: Policy and on each Monthly Policy Date until the Insured reaches Attained Age 121 Maximum and Minimum $4.34 to $0.01 per $1,000 $4.34 to $0.01 per $1,000 Charge of rider Face Amount of rider Face Amount Charge for a 45 year old $0.18 per $1,000 of rider $0.18 per $1,000 of rider male, chronic care Face Amount Face Amount protection rider with a 1% benefit limit with the inflation protection option and without the nonforfeiture benefit option 9 Balance Sheet Benefit On the Date of Issue of the Rider: Policy and on each Monthly Policy Date during the first ten Policy Years and during the first ten Policy Years following an increase in Face Amount Maximum and Minimum $0.12 to $0.02 per $1,000 $0.12 to $0.02 per $1,000 Charge of Face Amount of Face Amount Charge for a 45 year old $0.08 per $1,000 of Face $0.08 per $1,000 of Face male nonsmoker in the Amount Amount preferred underwriting class, Face Amount between $250,000 and $999,999 Childrens Term Rider: On the Date of Issue of the Policy and on each Monthly Policy Date until the Policy Anniversary following the last covered dependent childs 23 rd birthday Charge $0.46 per $1,000 of rider $0.46 per $1,000 of rider Face Amount Face Amount Other Insured Rider 11,13 : On the Date of Issue of the Policy and on each Monthly Policy Date until the youngest covered other Insured reaches Attained Age 100 Maximum and Minimum $38.71 to $0.01 per $1,000 $38.71 to $0.01 per $1,000 Charge of rider Face Amount of rider Face Amount Charge for a 45 year old $0.25 per $1,000 of rider $0.03 per $1,000 of rider male nonsmoker in the Face Amount Face Amount preferred underwriting class, Policy Year 1 Waiver of Specified On the Date of Issue of the Premium Rider: 14 Policy and on each Monthly Policy Date thereafter until the Insured reaches Attained Age 65 Maximum and Minimum $0.07 to $0.03 per dollar of $0.07 to $0.03 per dollar of Charge waiver benefit waiver benefit Charge for a 45 year old $0.04 per dollar of waiver $0.04 per dollar of waiver male benefit benefit Overloan Protection At the time of exercise Rider: Maximum and Minimum 4.20% to 0.87% of 4.20% to 0.87% of Charge Accumulated Value Accumulated Value 10 Charge for a male, nonsmoker who exercises this rider at attained age 3.31% of Accumulated 75 Value 1 Cost of insurance charges vary based on the Insureds Issue Age, sex, Rate Class, and the Policys Net Amount at Risk and Duration. The Net Amount at Risk is the amount by which the Unadjusted Death Benefit divided by 1.00246627 exceeds the Accumulated Value. The cost of insurance charges shown in the table may not be typical of what you will pay. Your Policys data pages will indicate the guaranteed cost of insurance charges applicable to your Policy. National Life and/or your agent will provide more detailed information concerning your charges at your request. 2 The current minimum charge is based on an Insured with the following characteristics: Issue Age 25, female, elite preferred nonsmoker, Policy Year 1; the guaranteed minimum charge is based on an Insured with the following characteristics: Issue Ages 0-10, female, nonsmoker, the Policy Years in which Attained Age 10 is reached; the guaranteed maximum charge is based on an Insured with the following characteristics: all Issue Ages, both sexes, all underwriting classes, the Policy Year in which Attained Age 120 is reached; and the current maximum charge is based on an Insured with the following characteristics: all Issue Ages, both sexes, all underwriting classes, the Policy Year in which Attained Age 120 is reached. 3 The Monthly Expense Charge rate varies based on the Issue Age, sex, and Rate Class of the Insured and the Face Amount of the Policy at Issue. The Monthly Expense Charge is computed as the product of the original Face Amount of the Policy and the appropriate Monthly Expense Charge rate. A separate Monthly Expense Charge will apply to each increase in Face Amount. The current minimum charge and guaranteed minimum charge is based on an Insured with the following characteristics: Issue Age 0, female, nonsmoker; the current maximum charge and guaranteed maximum charge is based on an Insured with the following characteristics: Issue Age 85, male, smoker. The Monthly Expense Charge shown in the table may not be typical of what you will pay. Your Policys data pages will indicate the guaranteed Monthly Expense Charge applicable to your Policy. National Life and/or your agent will provide more detailed information concerning your charges at your request. 4 The waiver of monthly deduction rider and the accidental death benefit rider vary based on Attained age and sex. The charges shown in the table may not be typical of what you will pay. Your Policys data pages will indicate the guaranteed charges applicable to your Policy. National Life and/or your agent will provide more detailed information concerning your charges at your request. 5 The current maximum charge and the guaranteed maximum charge are based on a female Insured with an Attained Age of 59; the current minimum charge and the guaranteed minimum charge are based on a male Insured with an Attained Age of 63. 6 The current maximum charge and the guaranteed maximum charge are based on a male Insured with an Attained Age of 69; the current minimum charge and the guaranteed minimum charge are based on a female Insured with an Attained Age of 11. 7 The guaranteed insurability option rider, the accelerated care rider, and the chronic care protection rider vary based on Issue Age and sex. The charges shown in the table may not be typical of what you will pay. Your Policys data pages will indicate the guaranteed charges applicable to your Policy. National Life and/or your agent will provide more detailed information concerning your charges at your request. 8 The current maximum charge and the guaranteed maximum charge are based on a male Insured with an Issue Age of 39; the current minimum charge and the guaranteed minimum charge are based on a female Insured with an Issue Age of 0. National Life and/or your agent will provide more detailed information concerning your charges at your request. 9 The current maximum charge and the guaranteed maximum charge are based on a female Insured with an Issue Age of 85; the current minimum charge and the guaranteed minimum charge are based on a male Insured with an Issue Age equal to or less than 30. The current maximum charge and the guaranteed maximum charge for the accelerated care rider waiver of premium are based on a female Insured with an Attained Age of 98; the current minimum charge and the guaranteed minimum charge are based on a male Insured with an Attained Age equal to or less than 35. 10 The current maximum charge and the guaranteed maximum charge are based on a female Insured with an Issue Age of 84; the current minimum charge and the guaranteed minimum charge are based on a male Insured with an Issue Age less than or equal to 31. 11 The balance sheet benefit rider, the other insured rider, and the overloan protection rider vary based on the Insureds Issue Age, sex, and nonsmoker versus smoker rate classification. The charges shown in the table may not be typical of what you will pay. Your Policys data pages will indicate the guaranteed charges applicable to your Policy. National Life and/or your agent will provide more detailed information concerning your charges at your request. 12 The current maximum charge and the guaranteed maximum charge are based on a male Insured, Smoker, with an Issue Age greater than or equal to 58; the current minimum charge and the guaranteed minimum charge are based on a female Insured, Nonsmoker, with an Issue Age of 0. 13 The current maximum charge and the guaranteed maximum charge are based on a male Insured, Standard Smoker, with an Attained Age of 99; the current minimum charge and the guaranteed minimum charge are based on a female Insured, Nonsmoker, with an Issue Age between 20 and 40 in the first Policy Year. 14 The waiver of specified premium rider varies by the Insureds Issue Age and sex. The current maximum charge and the guaranteed maximum charge are based on a male Insured with an Issue Age greater than or equal to 59; the current minimum charge and the guaranteed minimum charge are based on a male Insured with an Issue Age less than or equal to 34. The charges shown in the table may not be typical of what you will pay. Your Policys data pages will indicate the guaranteed charges applicable to your Policy. National Life and/or your agent will provide more detailed information concerning your charges at your request. 15 The maximum exercise charge is for a male smoker Attained Age 90, and the minimum exercise charge is for a female nonsmoker Attained Age 94. 16 The Monthly Deduction is the amount deducted from the Accumulated Value on each Monthly Policy Date. It includes the Monthly Policy Fee, the cost of insurance charge, the Monthly Expense Charge, the Monthly Account Value Charge, and the monthly cost of any benefits provided by Riders. 17 In addition to the charges listed above you may also pay a subaccount tax charge for taxes and amounts set aside as a reserve for taxes in determining the value of a unit value for each of the subaccounts in the event such a tax is levied by a governmental authority on that subaccount in the future. This charge is currently not deducted but if a charge is levied by a governmental authority the charge may be passed on to the Owner. 11 The following table describes the portfolio fees and expenses that you will pay periodically during the time that you own the Policy. The table shows the minimum and maximum fees and expenses charged by any of the portfolios for the year ended December 31, 2007. The expense of the portfolios may be higher or lower in the future. More details concerning each portfolios fees and expenses are contained in the prospectus for each portfolio. Underlying Portfolio Annual Expenses (as a percentage of underlying Portfolio average net assets) Minimum Maximum Total Annual Portfolio Operating Expenses (expenses that are deducted from portfolio assets, including 0.10% 1.39% management fee, distribution and/or service 12b-1 fees, and other expenses). The annual expenses as of December 31, 2007 (unless otherwise noted) of each portfolio, before any fee waivers or expense reimbursements, are shown below. 1 Fund Management 12b-1 Other Acquired Total Waivers, Net Fee Fees 2 Expenses Fund Fees Annual Reimbursements, Annual and Expenses and Recoupment Expenses Expenses Sentinel VPT Balanced Fund 0.55% 0.00% 0.36% 0.00% 0.91% 0.00% 0.91% Bond Fund 0.40% 0.00% 0.36% 0.00% 0.76% 0.00% 0.76% Common Stock Fund 0.37% 0.00% 0.29% 0.00% 0.66% 0.00% 0.66% Mid Cap Growth Fund 0.48% 0.00% 0.36% 0.00% 0.84% 0.00% 0.84% Money Market Fund 0.25% 0.00% 0.36% 0.01% 0.62% 0.00% 0.62% Small Company Fund 0.39% 0.00% 0.31% 0.00% 0.70% 0.00% 0.70% Alger American LargeCap Growth Portfolio - Class O Shares 0.71% 0.00% 0.12% 0.00% 0.83% 0.00% 0.83% Capital Appreciation Portfolio - Class O Shares 0.81% 0.00% 0.16% 0.00% 0.97%
